IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41201
                         Summary Calendar



CYNTHIA RODRIGUEZ; JOVITA A. URRUTIA;
BEATRIZ HUERTA; ANTHONY HEFNER, Reverend,

                                         Plaintiffs-Appellants,

versus

UNITED INTERNATIONAL, Etc.; ET AL.,

                                         Defendants,

UNITED INTERNATIONAL, Investigative Services,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. B-98-CV-85
                      --------------------
                          June 18, 2002

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Cynthia Rodriguez, Jovita Urrutia, Beatriz Huerta, and

Anthony Hefner appeal from the magistrate judge’s sua sponte

dismissal of their complaint for failure to state a claim upon

which relief can be granted.   Rodriguez, Urrutia, and Hefner

contend that the magistrate judge mischaracterized their civil

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41201
                                 -2-

conspiracy claims against United International Investigative

Services (United) as private whistleblower claims.     Huerta argues

that the magistrate judge erred in concluding that the state

court’s partial summary judgment dismissed all of her claims.

     We review the magistrate judge’s dismissal of an action for

failure to state a claim de novo.   Blackburn v. City of Marshall,

42 F.3d 925, 931 (5th Cir. 1995).

     Appellants Rodriguez, Urrutia, and Hefner have failed to

state a valid claim for civil conspiracy under Texas law.      Banc

One Capital Partners Corp. v. Kneipper, 67 F.3d 1187, 1194-95

& n.10 (5th Cir. 1995); Austin v. Healthtrust, Inc., 967 S.W.2d
400, 401-03 (Tex. 1998); CRSS Inc. v. Runion, 992 S.W.2d 1, 8

(Tex. App.-Houston [1st Dist.] 1995).      Accordingly, we AFFIRM the

magistrate judge’s dismissal of these appellants’ complaint for

failure to state a claim.

     We have reviewed the record and conclude that Huerta’s claim

that United breached its contract or committed fraud with regard

to her health insurance coverage, which was alleged in the third

cause of action of the plaintiffs’ second amended petition, was

not dismissed by the state trial court.     The magistrate judge

thus erred in determining that the state court had dismissed all

of Huerta’s health insurance claims.    Accordingly, we VACATE the

court’s order of dismissal only as to this claim.     The case is

REMANDED for further proceedings consistent with this opinion.
                          No. 01-41201
                               -3-

     AFFIRMED IN PART, VACATED AND REMANDED IN PART. Costs shall

be borne by Appellants.